t c summary opinion united_states tax_court ashwani k and sveltlana k sharma petitioners v commissioner of internal revenue respondent docket no 7173-07s filed date ashwani k and sveltlana k sharma pro sese charles j graves for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions the issue for decision is whether petitioners are liable for the 10-percent additional tax pursuant to sec_72 with respect to an early distribution from a retirement account in background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in new mexico in petitioner ashwani sharma mr sharma received from the new mexico educational retirement board the board a distribution of dollar_figure of which dollar_figure was taxable the distribution petitioners reported the distribution on their joint federal individual_income_tax_return but did not report any additional tax from the distribution at the time of the distribution neither petitioner had reached the age of since petitioners have resided at the same location in albuquerque new mexico the residence at that time mr at trial petitioners conceded for dollar_figure in additional interest_income and a taxable state_income_tax refund of dollar_figure sharma’s parents m p and nirmal sharma owned the property subject_to a mortgage on date m p and nirmal sharma conveyed to petitioners a joint_tenancy in the residence in date m p and nirmal sharma quitclaimed their interest in the residence to petitioners also in date petitioners obtained a mortgage loan from credit_union mortgage service which was secured_by the residence from to petitioners paid the mortgage and property taxes on the residence in date petitioners paid in full the remaining balance on their mortgage loan on the residence at trial petitioners testified that they used the distribution to pay off the mortgage loan balance on the residence in the notice_of_deficiency respondent increased petitioners’ net_income_tax by additional tax of dollar_figure pursuant to sec_72 on account of the distribution discussion petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue petitioners do not argue that the burden_of_proof on the issue in this case should be shifted to respondent under sec_7491 in any event we do not decide the issue on the burden_of_proof also regardless of whether the dollar_figure additional tax under sec_72 would be considered an additional_amount under sec_7491 and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has met any such burden of production by showing that petitioner continued accordingly petitioners bear the burden_of_proof see rule a generally a distribution from a qualified retirement account is includable in the distributee’s gross_income in the year of the distribution see sec_72 distributions made before the taxpayer’s attaining the age of that are includable in income are generally subject_to a 10-percent additional tax unless an exception applies see sec_72 sec_72 sets forth specific exceptions to the additional tax at issue is whether petitioners qualify for the first-time_homebuyer exception under sec_72 sec_72 provides that any payment or distribution received by an individual to the extent such payment or distribution is used by the individual before the close of the days after the day on which such payment or distribution is received to pay qualified_acquisition_costs with respect to a principal_residence of a first-time_homebuyer who is such continued received the distribution when he was less than years of age see h conf rept pincite 1998_3_cb_747 respondent did not raise the issue as to whether the new mexico educational retirement_plan qualified as an individual_retirement_plan under sec_7701 and there is insufficient evidence in the record to make a determination of such we note that the determination would not affect the outcome of this case individual the spouse of such individual or any child grandchild or ancestor of such individual or the individual’s spouse satisfies the first-time_homebuyer exception a first- time homebuyer means any individual if-- i such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 2-year period ending on the date_of_acquisition of the principal_residence see sec_72 further the date_of_acquisition is the date on which a binding contract to acquire the principal_residence is entered into or ii on which construction or reconstruction of such a principal_residence is commenced see sec_72 petitioners contend that they are first-time homebuyers within the meaning of sec_72 petitioners argue that they did not acquire an ownership_interest in the residence until date when they paid off the mortgage loan on the residence they contend that until date the residence was owned by the mortgage company and therefore they had no previous ownership_interest in the residence we disagree state law determines the property ownership of a taxpayer and federal_law controls the federal_income_tax consequences of that property ownership see 363_us_509 in new mexico where petitioners reside a joint_tenancy in real_property is one owned by two or more persons each owning the whole and an equal undivided share n m stat ann sec lexisnexis a joint_tenancy is a property interest which entitles the holders to equal rights to its enjoyment during their lives see estelle v estelle p 2d ariz in m p and nirmal sharma conveyed to petitioners a joint_tenancy in the residence accordingly petitioners had an ownership_interest in the residence as early as contrary to petitioners’ argument they possessed a present ownership_interest in the residence during the 2-year period before they received the distribution consequently the distribution does not meet the requirements for the exception in sec_72 the only action that took place within days from the receipt of the distribution was the release of the mortgage the release of a mortgage is merely the release of lien as was required by new mexico law upon satisfaction of the mortgage obligation although petitioners request that we construe the statute equitably in their favor we must apply the law as congress enacted it absent some constitutional defect and we may not rewrite it see 516_us_235 petitioners’ argument that they did not have an ownership new mexico law requires the filing of a written release of a mortgage lien upon satisfaction of the mortgage n m stat ann sec lexisnexis interest in the residence before date when they paid off the mortgage on the property does not establish that the distribution meets the requirements therefore this exception does not apply to petitioners and we conclude that the distribution is subject_to the 10-percent additional tax under sec_72 in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
